DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-13,16-18 in the reply filed on 4/6/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a further note, the original groupings of claims in the previous restriction requirement was incorrect.  Group I should include claims 1-13,17-20 and Group II should include claims 14-16.  As elected by applicant, Group I will be examined, including claims 1-13,17-20.  Claims 14-16 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13,17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 1-13,17-20 are unclear.  The preamble recites a “dental prosthesis”, that is manufactured from a blank, but the body of the claims further limit the blank.  It is suggested that the preamble be amended to recite –A dental prosthesis blank--.
In claim 1, lines 10 and 11, “optionally” renders the claim indefinite, as the scope of the claim cannot be determined.
In claim 1, line 13, “the waveform” has no prior antecedent basis.
Claim 2 is unclear.  It is unclear if the parallel grooves recited in this claim are the same grooves and ribs are the same as recited in claim 1.  For purposes of this action it is assumed that they are the same parallel grooves and ribs as recited in claim 1.
In claim 3, line 4, --direction—should be inserted after “vestibular”.
In claim 6, line 4, “the teeth” has no prior antecedent basis.
In claim 7, lines 2 and 3, “straight, curved, S-shaped manner” is unclear.  It is unclear how any portion of an “S-shape” can be straight.
In claim 8, line 4, “preferably” renders the claim indefinite, as the scope of the claim cannot be determined.
In claim 11, “in the blank state” is unclear as to what exactly the “blank state” is.
In claim 13, line 2, “the ribs (24) limiting a 2nd premolar” has no prior antecedent basis.
In claim 17, line 4, “the grooves and ribs” is unclear as to which grooves and ribs are being referred to.  
In claim 18, line 2, “the grooves and ribs” is unclear as to which grooves and ribs are being referred to.  
In claim 19, line 2, “the occlusion plane” has no prior antecedent basis.


Allowable Subject Matter
Claims 1-13,17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have not been rejected with prior art because the prior art of record fails to disclose a dental prosthesis blank including a wave shaped boundary surface having mutually alternating grooves and ribs as specifically recited in claim 1, in combination with the other elements as recited in claim 1. 
The closest prior art of record appears to be the reference to Watzke et al 20180071063.  While Watzke et al appear to show a blank having a wave shaped boundary surface, Watzke et al do not show the boundary surface in at least a region of molars having parallel grooves and ribs in a region of premolars, or having grooves and ribs deviating from parallel by at most 25 degrees.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772